DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 10, it is not clear if “polymer” refers to polymer as part of the one or more polymer chains grafted onto the one or more polymeric nanofibers of Claim 1 or if “polymer” may refer to other grafted polymers.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-32 of U.S. Patent No. 11,097,252. Although the claims at issue are not identical, they are not patentably distinct from each other because the functionalized polymeric chromatography media of Claims 1-26 in the instant application can be made according to the method provided in Claims 1-32 of the ‘252 patent.
See also MPEP § 821.04, “Where Applicant voluntarily presents claims to the product and process, for example, in separate applications (i.e., no restriction requirement was made by the Office), and one of the applications issues as a patent, the remaining application may be rejected under the doctrine of obviousness-type double patenting, where appropriate (see MPEP § 804 - § 804.03), and applicant may overcome the rejection by the filing of a terminal disclaimer under 37 CFR 1.321(c) where appropriate.
Allowable Subject Matter
Once Applicant files a terminal disclaimer over the ‘252 patent, Claims 1-26 will be allowable. The following is a statement of reasons for the indication of allowable subject matter:  
Larsson (WO 2004/003542)) and Ma et al (“Electrospun polyethersulfone affinity membrane: Membrane preparation and performance evaluation”) are the closest prior art. Both references are cited in the IDS dated 15 July 2021. 
Larsson ‘542 provides a functionalized chromatography medium (P20/L5, sepharose 6FF gel), (ii) one or more polymer chains grafted onto the chromatography medium, wherein the polymer chains are poly-glycerol chains comprising glycidol monomer residues or wherein the polymer chains comprise divinylsulfone monomer residues (P20/L5-21, polyglycidol coupled to the gel), and (iii) at least one ligand group bonded to the one or more polymer chains (P20/L23-P21/L9, cation exchanging sulfopropyl groups introduced to the polyglycidol coupled Sepharose 6FF gel). 
However, Larsson is silent to (i) at least one non-woven sheet comprising one or more polymeric nanofibers, said nanofibers having a mean diameter of 10-1000 nm. Furthermore, the prior art is silent to grafting polyglycidol to polymeric nanofibers.
Ma et al discloses (i) at least one non-woven sheet comprising one or more polymeric nanofibers, said nanofibers having a mean diameter of 10-1000 nm. (P3690/Section 3.1, non-woven mesh of PES fibers with submicron scaled diameters), (ii) one or more polymer chains grafted onto the chromatography medium (P3687, Section 2.2, poly(methacrylic acid) was grafted onto the membrane surface through Ce(IV) induced graft polymerization of methacrylic acid), and (iii) at least one ligand group bonded to the one or more polymer chains (Abstract, Cibacron blue F3GA functionalized PES membrane). 
However, Ma is silent to the use of glycidol to create poly-glycerol chains comprising glycidol monomer residues or wherein the polymer chains comprise divinylsulfone monomer residues. Furthermore, the prior art is silent to the equivalence or obviousness of using glycidol graft polymerization in place of cerium (IV) ion induced radical polymer graft polymerization of methacrylic acid for use with non-woven polymeric nanofibers.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777